DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 08/12/2021 response includes: (a) the specification is currently amended; (b) claims 1-3, 5-8, 10-15 and 17-20 are currently amended; (b) claims 4, 9 and 16 are original; and (c) the grounds for rejection set forth in the 05/12/2021 office action are traversed.  Claims 1-20 are currently pending and an office action follows:
Response to Arguments

3.	Applicant’s arguments filed 08/12/2021 with respect to claims 15-16 have been fully considered and are persuasive.  Thus, the previously-stated rejection of these claims has been withdrawn.  The only issues remaining are new objections to the drawing, specification and claims 5-20.
Drawing Objection
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered:
(i)	Claim 1’s following limitations: “a data driver configured…to output the data voltage to each of the data lines so that the data voltage is synchronized with a timing of supply of the gate-on signal according to the data control signal”.
(ii)	Claim 4’s following limitations: “wherein the timing controller is further configured to align the image data based on a unit of each frame”.

(iv)	Claim 9’s following limitations: “wherein the data control signal generator is further configured to modulate an output width of a source output enable signal using the modulated data enable signal”.
(v)	Claim 10’s following limitations: “wherein the gate control signal generator is further configured to modulate an output width of a gate enable signal using the modulated data enable signal”.
(vi)	Claim 11’s following limitations: “wherein the signal modulator is configured to modulate a pulse width of the data enable signal and generate the modulated data enable signal so that a charge period of the rest of the sub pixels preconfigured to continue to display the same color except the first sub pixel is shortened by a period calculated by dividing the lengthened charge period of the first sub pixel by the total number of the rest of the sub pixels”.
(vii)	Claim 12’s following limitations: “the signal modulator is further configured to modulate a pulse width of the data enable signal and to generate the modulated data enable signal so that a charge period of a first sub pixel among every two sub pixels configured to display the same color is lengthened by a predetermined period versus a predetermined horizontal period, and to modulate a pulse width of the data enable 
(viii)	Claim 13’s following limitations: “wherein the signal modulator is further configured to modulate a pulse width of the data enable signal and to generate the modulated data enable signal so that a charge period of a first sub pixel among three or more sub pixels configured to continue to display the same color is lengthened by a predetermined period versus a predetermined 1 horizontal period, and to modulate a pulse width of the data enable signal and to generate the modulated data enable signal so that a charge period of the rest of the sub pixels preconfigured to continue to display the same color except the first sub pixel is shortened by a period calculated by dividing the lengthened charge period of the first sub pixel by the total number of the rest of the sub pixels”.
(ix)	Claim 14’s following limitations: “wherein the timing controller is further to align the image data so that the data voltage continues to be supplied to same-colored pixels in first and second pixel rows of the odd-numbered pixel columns after the data voltage is supplied to pixels in a first pixel row of the even-numbered pixel columns connected to odd-numbered data lines, during even-numbered frame periods, to align the image data so that the data voltage continues to be supplied to same-colored pixels in second and third pixel rows of the even-numbered pixel columns and continues to be supplied again to same-colored pixels in third and fourth pixel rows of the odd-numbered pixel columns”.

(xi)	Claim 17’s following limitations: “wherein the step of aligning the image data based on a unit of each frame comprises aligning the image data in a line memory and consecutively transmitting the aligned image data to a data driver so that an output period of image data displayed on first sub pixels is lengthened based on a modulated data enable signal to lengthen a period of supply of a data voltage to the first sub pixels among same-colored sub pixels configured to emit light”.
(xii)	Claim 18’s following limitations: “wherein the step of generating gate and data control signals comprises modulating a pulse width of a data enable signal and generating the modulated data enable signal so that a charge period of all sub pixels configured to continue to display the same color except the first sub pixel is shortened by a period calculated by dividing a lengthened charge period of the first sub pixel by the total number of all sub pixels configured to continue to display the same color except the first sub pixel”.
(xiii)	Claim 19’s following limitations: “wherein the step of generating gate and data control signals comprises modulating a pulse width of a data enable signal and generating the modulated data enable signal so that a charge period of a first sub pixel among every two sub pixels configured to continue to display the same color is 
(xiv)	Claim 20’s following limitations: “wherein the step of generating gate and data control signals comprises modulating a pulse width of a data enable signal and generating the modulated data enable signal so that a charge period of a first sub pixel among three or more sub pixels configured to continue to display the same color is lengthened by a predetermined period versus a predetermined 1 horizontal period, and modulating a pulse width of the data enable signal and generating the modulated data enable signal so that a charge period of all sub pixels configured to continue to display the same color except the first sub pixel is shortened by a period calculated by dividing a lengthened charge period of the first sub pixel by the total number of the rest of the sub pixels”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings 
Specification Objections
5.	The abstract needs to be amended to: (i) remove the phrase “[a]n organic light emitting diode display device” (see MPEP Section 608, especially – “The language…should not repeat information given in the title”); and (ii) remove the phrase “thereby reducing a difference in charge rates of the sub pixels and improving a deterioration of image quality” (see MPEP Section 608, ¶6.14, especially – “The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art”).
Claim Objections
6.	Claims 5-20 are objected to because of the following informalities: 
Claim 5 at line 5 needs be changed from “the same color” to “a same color” to correct a lack of antecedent basis issue.  This amendment would provide proper antecedent basis for “the same color” in claim 5 at line 8, claim 7 at lines 5-6, claim 8 at lines 3-4, claim 11 at line 4, claim 12 at lines 5 and 9 and claim 13 at lines 5 and 9.  Appropriate correction is required.  This objection applies to claims 6-13 that depend upon claim 5. 
Claim 14 at lines 3-4 needs to be changed from “the odd-numbered pixel .  Appropriate correction is required.  
Claim 14 at lines 4-5 needs to be changed from “the even-numbered pixel columns” to “even-numbered pixel columns” to correct a lack of antecedent basis issue.  This amendment would provide proper antecedent basis for “the even-numbered pixel columns” in claim 14 at lines 7-8.  Appropriate correction is required.  
Claim 15 at lines 8 needs to be changed so that its indentation spacing is the same as the spacing for “aligning” and “generating”.  Appropriate correction is required.  This objection applies to claims 16-20 that depend upon claim 15.   
Claim 15 at lines 10-11 needs to be changed from “the timing controller” to “a timing controller” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 16-20 that depend upon claim 15.     
Claim 18 at lines 4 and 6-7 needs to be changed from “the same color” to “a same color” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 19 at lines 4 and 8 needs to be changed from “the same color” to “a same color” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 20 at lines 4 and 8 needs to be changed from “the same color” to “a same color” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Allowed Claims/Potentially Allowable Claims
7.	Claims 1-4 are allowed.  Also, if the above-stated objections to claims 5-20 are overcome, then these claims would be allowed.  
Reasons for Allowance
8.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “a data driver(FIG. 1: 300) to output the data voltage (¶0054) to each of the data lines(FIG. 1: DL1-DLm)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0345387 A1 to Kim et al. (“Kim”) and U.S. Patent Pub. No. 2017/0345375 to Cho et al. (“Cho”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
           

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

More specifically, as to claim 1 Kim discloses a display device (FIG. 1; ¶0027), comprising:
	a display panel(100)(FIGs. 1-2; ¶0027) where sub pixels(R11, R12)(FIG. 2; ¶0040) adjacent to each other along a direction(horizontal direction) of a gate line(GL1)(FIG. 2; ¶0040) among gate lines(GL, GL1-GL12)(FIGs. 1-2; ¶¶0027, 0055) are paired and arranged to share a single data line(DL, DL1)(FIGs. 1-2; ¶¶0027, 0040) among data lines(DL, DL1-DL4)(FIG. 2; ¶¶0027, 0040, 0042, 0045) in pixel areas defined by the gate lines(GL, GL1-GL12)(FIGs. 1-2; ¶¶0027, 0055) and the data lines(DL1-DL4)(FIG. 2; ¶¶0027, 0040, 0042, 0045);
	a timing controller (200, 400)(FIG. 1; ¶¶0027, 0035, especially – “the gamma reference voltage generator may be disposed in the timing controller 200”) configured to align and output image data (¶¶0029-0032, 0035, 0086-0087 – timing controller {FIG. 1: 200, 400} orders/aligns image data so that red, green and blue color sub pixels {FIG: 2} receive their respective data in sync with the driving of their respective gate lines {FIG. 7}) so that same-colored sub pixels(G11, G12)(FIGs. 2, 7; ¶¶0039, 0043, 0083, especially – “A single green color image is displayed on the display panel 100 in FIG. 7” and 0087) continue to emit light based on a unit of a plurality of predetermined horizontal periods(G4, G3)(FIG. 7; ¶¶0083, 0087), and to generate gate(CONT1)(FIG. 1; ¶¶0030, especially – “The timing controller 200 generates the first control signal CONT1 for controlling operation of the gate driver 300 based on the input control signal CONT.  The first control signal CONT1 is output to the gate driver 300.  The first control signal CONT1 may further include a vertical start signal and a gate clock signal”, 0034) and data control signals(DATA, CONT2, VGREF)(FIG. 1; ¶¶0031, 0036); a gate driver(300)(FIG. 2; ¶0034) configured to consecutively supply the gate-on signals(G1-G11 high level)(FIG. 7; ¶¶0034, 0082) to the gate lines gate lines(GL, GL1-GL12)(FIGs. 1-2; ¶¶0027, 0034, 0055); and
	a data driver(500)(FIG. 2; ¶0036) configured to generate a data voltage(analog data voltage)(¶0036) corresponding to the image data aligned by the timing controller(200, 400)(FIG. 1; ¶¶0027-0030, 0035) configured to align and output image data (¶¶0029-0032, 0035, 0086-0087), and to output the data voltage (¶0036) to one of the data lines(DL, DL1-DL4)(FIG. 2; ¶¶0027, 0036) so that the data voltage (¶0036) is synchronized with a timing of supply of the gate-on signal (FIGs. 1-2:GL, GL1; ¶¶0034, 0036) according to the data control signal(CONT2)(FIG.1; ¶¶0031, 0036).
Kim does not expressly discloses an organic light emitting diode display device, comprising; an organic light emitting diode display panel; and to generate gate and data control signals so that a predetermined driving period of sub pixels is changed; a gate driver configured to change an output period of gate-on signals according to the gate control signal, and to consecutively supply the gate-on signals with changed output period to the gate lines; and a data driver to output the data voltage to each of the data lines so that the data voltage is synchronized with a timing of supply of the gate-on signal according to the data control signal.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Cho discloses an organic light emitting diode display device (FIGs. 2, 4: OLED; ¶¶0042-0044), comprising; an organic light emitting diode display panel(10)(FIGs. 2; 4; ¶¶0043-0044); and to generate gate(GCS1 or GCS2)(FIG. 2; ¶0052) and data control signals(DCS1 or DCS2)(FIG. 2; ¶0053) so that a predetermined driving period of pixels(P)(FIGs. 2, 4; ¶¶0043-0044) is changed (FIGs. 7-8; ¶0077 – a change from a first frequency of frame periods of driving pixels to a second frequency of frame periods of driving pixels or vice versa); a gate driver(30)(FIG. 2; ¶0045) configured to change an output period of gate-on signals according to the gate control signal(GCS1 or GCS2)(FIGs. 2, 4: Gk, ST1; ¶¶0045, 0062), and a data driver(20)(FIG. 2; ¶0048) to output the data voltage to one of the data lines(D1-Dm, Dj)(FIGs. 2, 4; ¶¶0048, 0057) so that the data voltage is synchronized with a timing of supply of the gate-on signal according to the data control signal(DCS1 or DCS2)(¶¶0045, 0048, 0052-0053 – a data voltage provided to one of the data lines is inherently synchronized with the timing of a corresponding gate-on signal provided to a corresponding pixel to allow the data voltage to be transferred to the pixel’s driving transistor {FIG. 4: DT}).
	Before the effective filing date of the claimed invention it would have been Kim to include: (i) Cho’s teaching of an organic light emitting diode display device, comprising; an organic light emitting diode display panel to provide a display device that consumes a low amount of power; (ii) Cho’s teaching of and to generate gate and data control signals so that a predetermined driving period of pixels is changed to provide a display device that is able to operate at different frequencies (¶¶0009, 0052) and thus able to save power when the content being displayed does not flicker when displayed at a lower frequency; (iii) Cho’s teaching of a gate driver configured to change an output period of gate-on signals according to the gate control signal to provide a display device that facilitates displaying images at different frequencies; and (iv) Cho’s teaching of and a data driver to output data voltages to each of the data lines so that the data voltage is synchronized with a timing of supply of the gate-on signal according to the data control signal to provide a display device that facilitates displaying images at different frequencies.
	Kim and Cho teach a gate driver configured to change an output period of gate-on signals according to the gate control signal, and to consecutively supply the gate-on signals with changed output period to the gate lines (Kim: FIGs. 1-2 and 7: 300, GL, GL1-GL12, G1-G11 high level; ¶¶0027, 0034, 0055, 0082; Cho: FIGs. 2, 4: 30, GCS1 or GCS2, Gk, ST1; ¶¶0045, 0062)
	Kim and Cho do not teach and a data driver to output the data voltage to each of the data lines, with all other limitations as claimed.  Instead, Kim and Cho teach and a data driver to output the data voltage to one of the data lines (Kim: FIG. 2: DL, DL1-DL4, 500; ¶¶0027, 0036; Cho: FIGs. 2, 4: D1-Dm, Dj; ¶¶0048, 0057), 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 15 identifies the distinct features: “and outputting the data voltage (FIG. 1: 300; ¶0054) to each of the data lines(FIG. 1: DL1-DLm)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2011/0234655 A1 to Tzeng et al. (“Tzeng”) and U.S. Patent Pub. No. 2017/0345375 to Cho et al. (“Cho”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

As to claim 15, Tzeng discloses a driving method of a display device (FIGs. 3, 6A, 6B; ¶¶0011-0012, 0021, 0026) provided with a display panel(32)(FIG. 3; ¶0021) where pixels(e.g., R1/G1/B1 and R1’/G1’/B1’)(FIG. 3; ¶0022) adjacent to each other along a direction(horizontal direction) of a gate line(e.g., GL_1)(FIG. 3; ¶0021) are paired(e.g., B1, R1’)(FIG. 3; ¶0022) and arranged to share a single data line(CH_2)(FIG. 3; ¶0022) in pixel areas(e.g., R1, G1)(FIG. 3; ¶0022) defined by a plurality of gate(GL_1-GL_q)(FIG. 3; ¶0021) and data lines(CH_1-CH_p)(FIG. 3; ¶0021), the driving method (FIGs. 3, 6A, 6B; ¶¶0011-0012, 0021, 0026) comprising:
	aligning and outputting image data so that same-colored sub pixels(G1, G2)(FIGs. 3, 6A, 6B; ¶¶0021, 0026) continue to emit light based on a unit of a plurality of predetermined horizontal periods(e.g., GL2, GL4)(FIG. 6A; ¶0026), and generating and outputting gate(Ena)(FIG. 3; ¶0021) and data control(Syn)(FIG. 3; ¶0021) signals so that a predetermined driving period(frame) of sub pixels(e.g., G1-G4 and R1-R41)(FIGs. 3, 6B; ¶¶0022, 0026) is changed (FIGs. 6A, 6B; ¶0026); 
	an output period of gate-on signals(GL_1 to GL_8 high)(FIGs. 6A, 6B; ¶0026) according to the gate control signal(Ena)(FIG. 3; ¶0021), and to consecutively supply the output period(GL_1 to GL_8 high)(FIGs. 6A, 6B; ¶0026) to the gate lines(GL_1 to GL_q; FIGs. 6A, 6B; ¶¶0021, 0026); and
	generating a data signal(Data_1)(FIG. 3; ¶0021) corresponding to the image data aligned by the timing controller(304)(FIG. 3; ¶¶0021, 0026), and outputting the data signal(Data_1)(FIG. 3; ¶0021)  to a data line(CH_1)(FIG. 3; ¶0021) so that the data signal(Data_1)(FIG. 3; ¶0021) is synchronized with a timing of supply of the gate-on signal(GL_1 high)(FIGs. 6A, 6B; ¶0026) according to the data control signal(Syn)(FIG. 3; ¶0021).
	Tzeng does not expressly disclose an organic light emitting diode display device provided with an organic light emitting diode display panel; changing an output period of gate-on signals according to the gate control signal; and
	a data voltage, and outputting the data voltage to each of the data lines so that the data voltage is synchronized with a timing of supply of the gate-on signal according to the data control signal.
Cho discloses an organic light emitting diode display device(FIGs. 2, 4: OLED; ¶¶0042-0044) provided with an organic light emitting diode display panel(10)(FIGs. 2; 4; ¶¶0043-0044); changing an output period of gate-on signals according to the gate control signal(GCS1 or GCS2)(FIGs. 2, 4: Gk, ST1; ¶¶0045, 0062); and
	a data voltage (¶0041), and outputting the data voltage to one of the data lines(D1-Dm, Dj)(FIGs. 2, 4: 20; ¶¶0048, 0057) so that the data voltage is synchronized with a timing of supply of the gate-on signal according to the data control signal (DCS1 or DCS2)(¶¶0045, 0048, 0052-0053 – a data voltage provided to one of the data lines is inherently synchronized with the timing of a corresponding gate-on signal provided to a corresponding pixel to allow the data voltage to be transferred to the pixel’s driving transistor {FIG. 4: DT}).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Tzeng to include: (i) Cho’s teaching of an organic light emitting diode display device provided with an organic light emitting diode display panel to provide a driving method of a display device that consumes a low amount of power; (ii) Cho’s teaching of changing an output period of gate-on signals according to the gate control signal to provide a driving method of a display device that is able to operate at different frequencies (¶¶0009, 0052) and thus able to save power when the content being displayed does not flicker when displayed at a lower frequency; and (iii) Cho’s teaching of a data voltage, and outputting the data voltage to one of the data lines so that the data voltage is synchronized with a timing of supply of the gate-on signal according to the data control signal to provide a driving method of a display device that facilitates displaying images at different frequencies and thus able to save power when the content being displayed does not flicker when displayed at a lower frequency.
	Tzeng and Cho teach a gate driver configured to change an output period of gate-on signals according to the gate control signal, and to consecutively supply the gate-on signals with changed output period to the gate lines (Kim: FIGs. 1-2 and 7: 300, GL, GL1-GL12, G1-G11 high level; ¶¶0027, 0034, 0055, 0082; Cho: FIGs. 2, 4: 30, GCS1 or GCS2, Gk, ST1; ¶¶0045, 0062).
Tzeng and Cho do not teach and outputting the data voltage to each of the data lines, with all other limitations as claimed.  Instead, Tseng and Cho teach and outputting the data voltage to one of the data lines (Tseng: FIG. 3: Data_1; ¶0021; Cho: FIGs. 2, 4: D1-Dm, Dj; ¶¶0048, 0057), i.e., different data lines receive different voltages.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692